Richard Eppink (Bar No. 7503)
AMERICAN CIVIL LIBERTIES UNION OF IDAHO FOUNDATION
P. O. Box 1897
Boise, ID 83701
United States
T: (208) 344-9750 ext. 1202
REppink@acluidaho.org

Debra Groberg (Bar No. 9797)
NEVIN, BENJAMIN & MCKAY LLP
303 West Bannock
P.O. Box 2772
Boise, Idaho 83701
T: (208) 343-1000
F: (208) 345-8274
dgroberg@nbmlaw.com
Matthew Strugar (pro hac vice)
LAW OFFICE OF MATTHEW STRUGAR
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com
Attorneys for Plaintiffs

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO

  JOHN DOE and RANDALL MENGES,

                           Plaintiff,
                                                  Case No. 1:20-cv-452
        v.

  LAWRENCE WASDEN, Attorney                  PLAINTIFFS’ MOTION TO FILE
  General of the State of Idaho;             UNDER SEAL
  KEDRICK WILLS, Colonel of the Idaho
  State Police, LEILA MCNEILL, Bureau
  Chief of the Idaho State Police
  Bureau of Criminal Investigation;
  and THE INDIVIDUAL MEMBERS OF THE
  IDAHO CODE COMMISSION, all of the
  above in their official capacities,


                           Defendants.




                                         1
      Plaintiffs John Doe and Randall Menges move this Court, under District of

Idaho Local Rule 5.55, to seal Plaintiffs’ Combined Brief in Opposition to

Defendants’ Renewed Motion to Dismiss and in Support of Plaintiffs’ Renewed

Motion for a Preliminary Injunction, as well as the Declaration of John Doe and

Exhibits A & B to the Doe Declaration, because these documents disclose

identifying information that the parties have agreed to file under seal to protect the

identity of John Doe.

      Plaintiffs respectfully request that this Court grant their motion and enter an

order sealing the documents referenced above.

Date: January 19, 2021 Respectfully submitted,

                          /s/ Matthew Strugar
                          Matthew Strugar
                          (pro hac vice)
                          Law Office of Matthew Strugar
                          3435 Wilshire Blvd., Suite 2910
                          Los Angeles, CA 90010
                          T: (323) 696-2299
                          matthew@matthewstrugar.com

                          Richard Eppink (Bar No. 7503)
                          AMERICAN CIVIL LIBERTIES UNION OF IDAHO FOUNDATION
                          P. O. Box 1897
                          Boise, ID 83701
                          T: (208) 344-9750 ext. 1202
                          REppink@acluidaho.org

                          Debra Groberg (Bar No. 9797)
                          NEVIN, BENJAMIN & MCKAY LLP
                          303 West Bannock
                          P.O. Box 2772
                          Boise, Idaho 83701
                          T: (208) 343-1000
                          F: (208) 345-8274
                          dgroberg@nbmlaw.com



                                          2
                           CERTIFICATE OF SERVICE

I hereby certify that on January 19, 2021, I filed electronically the foregoing with
the Clerk of the Court using the CMF/ECF filing system that served a true and
correct copy of the foregoing to the CMF/ECF participants listed below:

      Leslie Hayes
      State of Idaho, Office of the Attorney General
      Leslie.hayes@ag.idaho.gov

      Stephanie Nemore
      State of Idaho, Office of the Attorney General
      Stephanie.nemore@isp.idaho.gov

      Attorneys for Defendants

                                 /s/ Matthew Strugar
                                 Matthew Strugar




                                           3
